Order entered March 6, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00044-CV

                            IN THE INTEREST OF C.P., A CHILD

                       On Appeal from the 469th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 469-30012-2018

                                            ORDER
       This appeal concerns the termination of appellant’s parental rights. Before the Court is
the March 5, 2019 motion for substitution of counsel filed by attorneys Abby M. Foster and
George Parker with the law firm Verner Brumley Mueller Parker, PC. On March 1, 2019, the
trial court appointed Mark Heidenheimer of Mark Heidenheimer, PLLC to represent appellant on
appeal. Accordingly, we GRANT the motion and DIRECT the Clerk of this Court to substitute
Mr. Heidenheimer as counsel for appellant in the place of Ms. Foster and Mr. Parker.
       Appellant’s brief on the merits is currently due on March 7, 2019.             Because Mr.
Heidenheimer was recently appointed to represent appellant, the Court, on its own motion,
extends the time to file a brief to March 26, 2019. We caution appellant that extension requests
in this accelerated appeal involving the termination of parental rights will be strongly disfavored.
       We DENY as moot the February 25, 2019 motion to withdraw as counsel and February
28, 2019 motion for extension of time to file a brief filed by former counsel.
                                                       /s/   KEN MOLBERG
                                                             JUSTICE